Judgment unanimously reversed on the law and indictment dismissed. Memorandum: The verdict finding defendant guilty of assault, third degree, is contrary to law and to the weight of evidence. Our perusal of the record leads us to the conclusion that the People will not be able to prove guilt in any subsequent trial. Therefore, there is no reason for attempting to preserve the indictment. It should be dismissed. (Appeal from judgment of Erie County Court, convicting defendant of assault, third degree.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.